Citation Nr: 0731077	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight problems.

2.  Entitlement to service connection for tendonitis of the 
left shoulder.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from March 1992 to September 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran, on the September 2004 Form 
9, appears to raise a claim for an increased rating for 
headaches.  Additionally, at her April 2007 Travel Board 
hearing, the veteran appears to raise a claim of service 
connection for polycystic ovary syndrome.  These matters are 
REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1. The veteran's weight loss is a symptom rather than an 
injury or disease, and it has not been linked to an 
underlying service connected disease or disability.   

2.  The evidence indicates that the veteran had IBS in 
service, and is currently diagnosed with IBS with continuity 
of symptomatology demonstrated.  


CONCLUSION OF LAW

1.  The criteria for service connection for weight loss have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for service connection for IBS have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2002 and December 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The December 2006 letter also provided the 
veteran with notice of the regulations on the assignment of 
disability ratings and effective dates.  Although the 
December 2006 letter post-dates the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a VA examination, and providing a personal hearing.  
Consequently, no prejudice results from adjudicating the 
claims at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Weight problems
Weight gain, in and of itself, is not a disability for which 
service connection may be granted.  Service connection may be 
granted, however, for any underlying disability or disease 
resulting in the weight gain.  It is well settled that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the 
service medical records indicate that the veteran gained 
weight while in service, there are no competent findings that 
her weight gain constituted or was a manifestation, by 
itself, of a chronic disability that was incurred in service.  
See, e.g., July 2001 treatment record (Veteran assessed with 
"controllable obesity"); May 2002 treatment record (No 
significant evidence of endocrine disease, glucose tolerance 
test normal, and fasting blood sugar normal; "veteran 
"basically a healthy young woman having trouble controlling 
her weight, as many [people] do).  Post-service records 
likewise do not report any opinions or findings, other than 
the veteran's history, with regard to a relationship between 
weight gain and service.  

The Board, therefore, has no basis on which to consider the 
veteran's weight gain as more than a medical finding or 
symptom.  Consequently, service connection for weight gain is 
denied.  

IBS
A July 1998 service medical record reports a diagnosis of 
IBS.  See July 1998 treatment record.  See also February 1999 
service medical record ("probable IBS exacerbation"); 
August 2000 annual examination record (history of frequent 
indigestion and "stomach, liver or intestinal trouble").  
Service medical records also report treatment for nausea and 
diarrhea on several occasions, with assessments of viral 
syndrome and gastroenteritis.  See, e.g., December 1994, 
October 1996, May and August 1998, and May 1999 service 
medical records.  Post-service medical records report that 
the veteran was treated for IBS in August 2003 and June 2004.  
See Prattville Medical Clinic summary record.  

38 C.F.R. § 3.303(b) states, in effect, that manifestations 
of a condition in service, followed by continuity of symptoms 
after service, will support service connection.  The Board 
finds that the veteran had IBS in service.  The service 
medical records show diagnoses and treatment for 
exacerbations of IBS and symptoms consistent with IBS, and 
there is no indication in the record that the IBS was acute 
and transitory.  

The evidence also indicates that the veteran has continued to 
have IBS.  Consequently, resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for IBS


ORDER

Service connection for weight gain is denied.

Service connection for IBS is granted.


REMAND

Further development is needed on the claim of service 
connection for tendonitis of the left shoulder.  A September 
2000 treatment record reports the veteran's history of pain 
in the left shoulder for 1 week after falling on the 
shoulder.  The veteran was assessed with coracoclavicular 
tendonitis.  An April 2001 treatment record reports the 
veteran's history of pain in the left shoulder since the fall 
in June 2000.  The veteran had full, but painful, range of 
motion and was assessed with impingement syndrome of the left 
shoulder.  A June 2001 physical therapy record reports the 
veteran's history of improvement in the left shoulder, with 
pain less frequent.  

A November 2002 VA examination record reports the veteran's 
history of intermittent pain in the left shoulder.  Physical 
exam revealed that there was no tenderness, crepitus, or pain 
with movement and range of motion was within normal limits.  
X-ray images indicated that the left shoulder was normal.  
The veteran was assessed with "history of recurrent 
tendonitis bilaterally with no loss of range of motion due to 
pain."  

An April 2003 magnetic resonance imaging (MRI) record reports 
that the veteran had small amount of fluid within the 
subacromial bursa which would be consistent with some 
bursitis.  The record also reports the veteran's history of 
left shoulder pain and indicates that the veteran was given a 
shoulder injection to alleviate the pain.  See April 2003 
Prattville Imaging Center records.  

Based on the findings in service and the April 2003 MRI 
findings, another VA examination and opinion is needed to 
determine if the veteran has a current disability related to 
the in-service assessments of tendonitis and impingement.  
See 38 U.S.C.A. § 5103A(d).  Accordingly, this issue is 
remanded to the RO for the following action:

1. Schedule the veteran for an 
examination to determine if she has a 
left shoulder disability.  If a left 
shoulder disability is diagnosed, the 
examiner should opine whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability) that the 
left shoulder disability is etiologically 
related to service, particularly the 
assessments of tendonitis and impingement 
in September 2000 and April 2001.  A 
rationale for the opinion is requested.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The decision should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


